Title: To Benjamin Franklin from Stephen Lee, 1 February 1780
From: Lee, Stephen
To: Franklin, Benjamin


Honoured Sir
Dunkirk February 1st. 1780
Pursuant to an Order given by you, to Mr. Jones, in consequence of a Letter I presumed to write you, I entered On board the Bon homme Richard as Secretary, to Mr. Jones, the 19th. day of March last, in which Employment, I continued ’till the 1st. day of August with an Assiduity approved by all; when Copying a Memorandum for Mr. Jones, and not having it finished precisely at his appointment, (which was Impossible), he gave me Ill treatment, which was not Consistant with the Caracter he received me under—therefore requested to go on shore, which he refused;—the 13th. of said month, he seeing I retained a sense of my Ill treatment, he transferred me Over on board the Brigg under the Command of Mr. Ricot (Deceased) who received me, with the greatest Politeness, and Ordered me to do my duty on the Quarter Deck with his Officers— where I hope I have behaved to the Satisfaction of All. Being informed the Men are to be payed off at L’Orient, and finding myself not in a proper situation to go so long a Journey having lost my Trunk with all my Cloth’s in it, which has left me quite Destitute, Humbly request you’l Order my Accounts to be Settled here, and as my Allegiance to America calls me thence, I intend to Embark the first conveyance.
Your condescention shall always, and in all places, with Gratitude be Acknowledged By, Your Excellencys most Obedt. and Very Humble Servant
Stephen Lee
The Gentleman, who forwards this Can let your excellency know the Caracter my Brother Officer’s, give me.
 Addressed: To / His Excellency, Doctor Benjn, / Franklin, Ambasador from / the United States of America / To the Court of France / Paris